Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 02, 2019

The Court of Appeals hereby passes the following order:

A19A1919. IN THE INTEREST OF D. D., a child.

      The parties in the above-referenced appeal have filed a consent motion for this
Court to remand the case to the juvenile court. On June 14, 2019, this Court issued
an opinion, remanding two related cases, which also involved D. D. and his parents,
to the juvenile court for further proceedings with direction.1 Given that the
proceedings on remand in those cases will likely affect the disposition of this appeal,
the parties’ consent motion is GRANTED and this case is REMANDED to the trial
court for further proceedings consistent with our June 14, 2019 opinion.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/02/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
       See In the Interest of D. D., a child (Father), Case No. A19A0678 (Decided
June 14, 2019); In the Interest of D. D., a child (Mother), Case No. A19A0679
(Decided June 14, 2019).